                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION


CLAYTON BARNET,                                  §
                                                 §
                                                 §   CIVIL ACTION NO. 6:18-CV-00379-TH
               Plaintiff,                        §
                                                 §
v.                                               §
                                                 §
JERRY    ACKER,   COMMISSARY                     §
MANAGER; DEIDRA M MOCK,                          §
FORMER     COMMISSARY       MGR;                 §
SHEILA R DAVIS-CAVENESS, ISS II;
O'KEFEE SUPPLY GROUP, INC., BRAD
M LIVINGSTON,


               Defendants.

               ORDER ADOPTING REPORT AND RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE

       Plaintiff Clayton Barnet initiated this civil action on July 27, 2018. (Docket No. 1.) The

case was referred to United States Magistrate Judge John D. Love, who issued a Report and

Recommendation recommending that the case be dismissed without prejudice for failure to obey

a court order and failure to prosecute. (Docket No. 8.) On September 24, 2018, the Report and

Recommendation was mailed to Plaintiff with an acknowledgment of receipt card. See Docket

No. 8 and corresponding Staff Notes. The Report and Recommendation informed Plaintiff of his

rights to object to the Report and Recommendation within 14 days, and further informed him that

a failure to timely object shall bar “that party from de novo review by the district judge of those

findings, conclusions and recommendations and, except on grounds of plain error, from appellate

review of unobjected-to factual findings and legal conclusions accepted and adopted by the

district court.” (Docket No. 8, at 2 (citing Douglass v. United States Auto. Ass’n, 79 F.3d 1415,


                                                1
1430 (5th Cir. 1996)).) Since the service of the Report and Recommendation on September 24,

2018, Plaintiff has not filed objections and the prescribed time period for doing so has passed.

Indeed, more than four months have passed and the Court has received no correspondence from

Plaintiff regarding this action.

        Having reviewed the findings and conclusions of the Magistrate Judge, the Court agrees

with the Magistrate Judge. Therefore, the Court hereby adopts the findings and conclusions of

the Magistrate Judge as the findings and conclusions of the Court. It is accordingly ORDERED

that the complaint is hereby DISMISSED WITHOUT PREJUDICE.

       SIGNED this the 11 day of February, 2019.




                                    ____________________________
                                    Thad Heartfield
                                    United States District Judge




                                               2
